UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2016 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission file number 0-20388 LITTELFUSE, INC. (Exact name of registrant as specified in its charter) Delaware 36-3795742 (State or other jurisdiction (I.R.S.Employer of incorporation or organization) Identification No.) 8755 W. Higgins Road, Suite 500 Chicago, Illinois (Address of principal executive offices) (Zip Code) (773) 628-1000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [X]Accelerated filer [ ]Non-accelerated filer [ ]Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As of July 29, 2016, 22,453,175 shares of common stock, $.01 par value, of the registrant were outstanding. TABLE OF CONTENTS Page PART I -FINANCIAL INFORMATION Item 1. Financial Statements. Condensed Consolidated Balance Sheets as of July2, 2016(unaudited) and January2, 2016 1 Consolidated Statements of Net Income for the three and six monthsended July2, 2016(unaudited) and June 27 , 2015 (unaudited) 2 Consolidated Statements of Comprehensive Income for the three and six months ended July 2, 2016 (unaudited) and June27, 2015 (unaudited) 3 Consolidated Statements of Cash Flows for the six monthsended July2, 2016 (unaudited) and June27, 2015 (unaudited) 4 Notes to Condensed Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 24 Item 4. Controls and Procedures 25 PART II - OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Mine Safety Disclosures 26 Item 5. Other Information 26 Item 6. Exhibits 27 Signatures 28 PART I – FINANCIAL INFORMATION Item 1. Financial Statements LITTELFUSE, INC. Condensed Consolidated Balance Sheets (In thousands of USD, except share amounts) July 2, 2016 January 2, 2016 (unaudited) Assets Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, less allowances Inventories Prepaid expenses and other current assets Total current assets Property, plant and equipment: Land Buildings Equipment Accumulated depreciation ) ) Net property, plant and equipment Intangible assets, net of amortization: Patented and unpatented technologies, licenses and software Distribution network Customer lists, trademarks and tradenames Goodwill Investments Deferred income taxes Other assets Total assets $ $ Liabilities and Equity Current liabilities: Accounts payable $ $ Accrued payroll Accrued expenses Accrued severance Accrued income taxes Current portion of long-term debt Total current liabilities Long-term debt, less current portion Deferred income taxes Accrued post-retirement benefits Other long-term liabilities Total equity Total liabilities and equity $ $ Common shares issued of 22,552,780 and 22,420,785, at July 2, 2016, and January 2, 2016, respectively. See accompanying notes. 1 LITTELFUSE, INC. Consolidated Statements of Net Income (In thousands of USD, except per share amounts, unaudited) For the Three Months Ended For the Six Months Ended July 2, 2016 June 27, 2015 July 2, 2016 June 27, 2015 Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Research and development expenses Amortization of intangibles Operating income Interest expense Foreign exchange (gain) loss ) ) ) Other (income) expense, net ) ) ) Income before income taxes Income taxes Net income $ Net income per share (see Note 9): Basic $ Diluted $ Weighted average shares and equivalent shares outstanding: Basic Diluted Cash dividends paid per common share $ 2 LITTELFUSE, INC. Consolidated Statements of Comprehensive Income (In thousands of USD, unaudited) For the Three Months Ended For the Six Months Ended July 2, 2016 June 27, 2015 July 2, 2016 June 27, 2015 Net income $ Other comprehensive income (loss): Pension liability adjustments (net of tax of $32 and $385 for the three months ended 2016 and 2015, and $365 and $416 for the six months ended 2016 and 2015, respectively) Reclassification adjustments to expense, (net of tax of $0 and ($249), for the three months ended 2016 and 2015, and ($0) and ($498) for the six months ended 2016 and 2015, respectively) 71 Unrealized (loss) gain on investments ) ) Foreign currency translation adjustments ) ) ) Comprehensive income $ See accompanying notes. 3 LITTELFUSE, INC. Consolidated Statements of Cash Flows (In thousands of USD, unaudited) For the Six Months Ended July 2, 2016 June 27, 2015 Operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization of intangibles Stock-based compensation Impairment of long-lived assets — Non-cash inventory charge — Excess tax benefit on share-based compensation ) ) Loss on sale of assets Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) ) Accounts payable Accrued expenses (including post-retirement) Accrued payroll and severance ) ) Accrued taxes ) ) Prepaid expenses and other ) Net cash provided by operating activities Investing activities: Acquisition of businesses, net of cash acquired ) — Purchases of property, plant, and equipment ) ) Decrease in entrusted loan receivable — Proceeds from sale of assets 48 Net cash used in investing activities ) ) FINANCING activities : Proceeds from revolving credit facility Proceeds from term loan — Payments of revolving credit facility ) ) Payments of term loan ) ) Payments of entrusted loan — ) Debt issuance costs ) ) Cash dividends paid ) ) Proceeds from exercise of stock options Excess tax benefit on share-based compensation Net cash (used in) provided by financing activities ) Effect of exchange rate changes on cash and cash equivalents ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes. 4 Notes to CONDENSED Consolidated Financial Statements (Unaudited) 1. Basis of Presentation The accompanying unaudited Condensed Consolidated Financial Statements of Littelfuse, Inc. and its subsidiaries (the “company”) have been prepared in accordance with U.S. Generally Accepted Accounting Principles (GAAP) for interim financial information, the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, certain information and disclosures normally included in the consolidated balance sheet, statements of net income and comprehensive income and cash flows prepared in conformity with U.S. GAAP have been condensed or omitted as permitted by such rules and regulations, although the company believes that the disclosures made are adequate to make the information not misleading. In the opinion of management, all adjustments considered necessary for a fair presentation have been included. Operating results for the periods ended July 2, 2016 are not necessarily indicative of the results that may be expected for the year ending December 31, 2016. For further information, refer to the company’s consolidated financial statements and the notes thereto incorporated by reference in the company’s Annual Report on Form 10-K for the year ended January 2, 2016. The company’s unaudited consolidated statement of income for the three months ended July 2, 2016 include the operating results of PolySwitch for the three month period from March 25, 2016 through June 25, 2016. The company’s unaudited consolidated statements of income for the three and six months ended July 2, 2016 both exclude a portion of the operating results of the PolySwitch business for the eight day period of June 26, 2016 through July 2, 2016. The related excluded portion of the operating results of PolySwitch for this eight day period is not material to the company’s financial statements for the three and six months ended July 2, 2016 and will be included within the company’s statement of income for the quarter ended October 1, 2016. 2. Correction of immaterial errors In the second quarter of 2016, management determined that the company may incur additional income taxes and interest in a foreign jurisdiction with respect to the 2011 through 2015 fiscal years. The cumulative adjustment for this incometax (including interest of $1.5 million) as of January 2, 2016, is approximately $4.9million. The adjustment applicable to 2015, 2014, 2013, 2012 and 2011 was $1.6 million, $1.3 million, $1.0 million, $0.9 million and $0.1 million, respectively. Pursuant to the guidance of Staff Accounting Bulletin ("SAB") No. 99, Materiality, the Company concluded that the errors were not material to any of its applicable prior period annual and quarterly financial statements. Although the errors were immaterial to prior periods, the prior period annual financial statements were revised, in accordance with SAB No. 108, Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements, due to the significance of the out-of-period correction. The adjustment for each year has been treated as applicable to the fourth quarter of each year. A reconciliation of the effects of the adjustments to the previously reported balance sheet at January2,2016 follows ($ in thousands): January 2, 2016 Previously Reported Adjustment As Revised Accrued income taxes $ $ $ Total current liabilities Total equity ) 5 A reconciliation of the effects of the adjustments to the previously reported statements of net income for the years ended January 2, 2016 and December 27, 2014 follows ($ in thousands, except per share amounts): Year Ended January 2 , 201 6 Year Ended December 27 , 201 4 Previously Reported Adjustment As Revised Previously Reported Adjustment As Revised Income taxes $ Net income ) ) Net income per share - Basic $ $ ) $ $ $ ) $ Net income per share - Diluted $ $ ) $ $ $ ) $ A reconciliation of the effects of the adjustments to the previously reported statements of cash flows for the years ended January 2, 2016 and December 27, 2014 follows ($ in thousands): Year Ended January 2 , 201 6 Year Ended December 27 , 201 4 Previously Reported Adjustment As Revised Previously Reported Adjustment As Revised Net income $ $ ) $ $ $ ) $ Accrued taxes ) ) Net cash provided by operating activities — — A reconciliation of the effects of the adjustments to the previously reported statements of equity for the years ended January 2, 2016 and December 27, 2014 follows ($ in thousands): Year Ended January 2 , 201 6 Year Ended December 27 , 201 4 Previously Reported Adjustment As Revised Previously Reported Adjustment As Revised Net income $ $ ) $ $ $ ) $ Comprehensive income ) ) Retained earnings ) ) Total shareholders’ equity ) ) A reconciliation of the effects of the adjustments to the previously reported statement of equity at December 28, 2013 follows ($ in thousands): December 28, 2013 Previously Reported Adjustment As Revised Retained earnings $ $ ) $ Total shareholders’ equity ) 3 . Reclassifications Certain amounts presented in the 2015 financial statements have been reclassified to conform to the 2016 presentation. In April 2015, the FASB issued ASU No. 2015-03, Interest - Imputation of Interest (Subtopic 835-30): Simplifying the Presentation of Debt Issuance Costs. The amendments in this ASU require that debt issuance costs related to a recognized debt liability be presented in the balance sheet as a direct deduction from the carrying amount of that debt liability, consistent with debt discounts. The amended guidance is effective for financial statements issued for fiscal years beginning after December 15, 2015, including interim periods within those fiscal years. The amended guidance is to be applied on a retrospective basis. The company adopted the new guidance on January 3, 2016 and has made the corresponding reclassification on its balance sheet for the fiscal year ended January 2, 2016. The adoption of the new guidance had no effect on the company’s net income, cash flows or shareholder’s equity. 6 4 . Acquisition of Businesses Menber’s On April 4, 2016, the company completed the acquisition of Menber’s S.p.A. (“Menber’s”) headquartered in Legnago, Italy for $18.7 million, after settlement of a working capital adjustment. At July 2, 2016, $17.8 million of the $18.7 million purchase price has been paid and financed through a mixture of cash on hand and borrowings under the company’s revolving credit facility, with the remaining consideration expected to be paid out in the remainder of 2016. The acquired business is part of the company's commercial vehicle product business within the Automotive segment, specializes in the design, manufacturing and selling of manual and electrical battery switches and trailer connectors for commercial vehicles. The following table represents the preliminary allocation of the total consideration to assets acquired and liabilities assumed in the acquisition of Menber’s based on the company’s preliminary estimate of their respective fair values at the acquisition date (in thousands): Total purchase consideration: Cash $ Additional consideration payable Total purchase consideration $ Preliminary allocation of consideration to assets acquired and liabilities assumed: Cash $ 15 Current assets, net Property, plant and equipment Customer relationships Patented and unpatented technologies Trademarks and tradenames Goodwill Current liabilities ) Other non-current liabilities ) $ All Menber’s goodwill and other assets and liabilities were recorded in the Automotive segment and reflected in the Europe geographical area. The customer relationships are being amortized over 1 0 years. The patented and unpatented technologies are being amortized over 5 years. The trademarks and tradenames are being amortized over 10 years. The goodwill resulting from this acquisition consists largely of the company’s expected future product sales and synergies from combining Menber’s products with the company’s existing automotive product portfolio. Goodwill for the above acquisition is not expected to be deductible for tax purposes. Included in the company’s consolidated statements of net income for the three months ended July 2, 2016 are net sales of approximately $6.8 million and income before income taxes of approximately $0.6 million since the April 4, 2016 acquisition of Menber’s . The company incurred legal, professional and other costs related to this acquisition aggregating approximately $0.1 and $0.2 million for the three and six months ended July 2, 2016. These costs were recognized as selling, general and administrative expenses and reflected as other non-segment costs. 7 PolySwitch On March 25, 2016, the company acquired 100% of the circuit protection business (“PolySwitch”) of TE Connectivity Ltd. for $350.0 million, subject to certain post-closing adjustments. The PolySwitch business, which is split between the Automotive and Electronics segments, has a leading position in polymer based resettable circuit protection devices, with a strong global presence in the automotive, battery, industrial, communications and mobile computing markets. PolySwitch has operations in Menlo Park, California and manufacturing facilities in Shanghai and Kunshan, China and Tsukuba, Japan. The acquisition allows the company to strengthen its global circuit protection product portfolio, as well as strengthen its presence in the automotive electronics and battery end markets. The acquisition also significantly increases the company’s presence in Japan. The company funded the acquisition with available cash and proceeds from a new credit facility . The following table represents the preliminary allocation of the total consideration to assets acquired and liabilities assumed in the acquisition of PolySwitch based on the company’s preliminary estimate of their respective fair values at the acquisition date (in thousands): Total purchase consideration $ Preliminary allocation of consideration to assets acquired and liabilities assumed: Cash $ Other current assets, net Property, plant and equipment Patented and unpatented technologies Customer relationships Goodwill Other long-term assets Current liabilities ) Other non-current liabilities ) $ All PolySwitch goodwill and other assets and liabilities were recorded in the Automotive and Electronics segments and reflected in all geographic areas. The customer relationships are being amortized over 15 years. The patented and unpatented technologies are being amortized over 10 years. The goodwill resulting from this acquisition consists largely of the company’s expected future product sales and synergies from combining PolySwitch products with the company’s existing automotive and electronics product portfolio. A portion of the goodwill for the above acquisition is expected to be deductible for tax purposes. As required by purchase accounting rules, the company recorded a $6.9 million step-up of inventory to its fair value as of the acquisition date based on the preliminary valuation. The step-up was amortized as a non-cash charge to cost of goods sold during the second quarter of 2016, as the acquired inventory was sold, and reflected as other non-segment costs. Included in the company’s consolidated statements of net income for the three months ended July 2, 2016 are net sales of approximately $36.4 million and a loss before income taxes of approximately $9.1 million since the March 25, 2016 acquisition of PolySwitch. The company incurred legal, professional and other costs related to this acquisition aggregating approximately $5.7 million and $11.6 million for the three and six months ended July 2, 2016, respectively. Of these costs, approximately $0.9 million were recognized as cost of goods sold during the second quarter and the remainder of the costs both periods were recognized as selling, general and administrative expenses. All of these costs were reflected as other non-segment costs. Sigmar S.r.l On October 1, 2015, the company acquired 100% of Sigmar S.r.l. (“Sigmar”). The total purchase price for Sigmaris expected to be$6.7 million, net of cash acquired and including: (1) additional consideration of $1.1 million paid in the first six months of 2016 relating to certain working capital related adjustments and an earn-out clause payment; and (2) estimated additional net payments of up to $0.8 million, a portion of which is subject to the achievement of certain milestones. 8 Located in Ozegna, Italy, Sigmar is a leading global manufacturer of water-in-fuelsensors and also manufacturesselective catalytic reduction (SCR) quality sensors, diesel fuel heaters and rotating oil filters for automotive and commercial vehicle applications. The acquisition further expanded the company’s automotive sensor product line offerings within its Automotive segment. The company funded the acquisition with available cash. The following table sets forth the preliminary purchase price allocation for Sigmar acquisition-date net assets, in accordance with the purchase method of accounting with adjustments to record the acquired net assets at their estimated fair values (in thousands): Total purchase consideration: Cash $ Estimated additional consideration payable Total purchase consideration $ Preliminary allocation of consideration to assets acquired and liabilities assumed: Cash $ Current assets, net Property, plant and equipment Goodwill Patents Current liabilities ) Other non-current liabilities ) $ All Sigmar goodwill and other assets and liabilities were recorded in the Automotive segment and reflected in the Europe geographical area. The patents are being amortized over 10 years. The goodwill resulting from this acquisition consists largely of the company’s expected future product sales and synergies from combining Sigmar’s products with the company’s existing automotive product offerings. Goodwill for the above acquisition is not expected to be deductible for tax purposes. Pro Forma Results The following table summarizes, on a pro forma basis, the combined results of operations of the company and PolySwitch as though the acquisition had occurred as of December 28, 2014. The company has not provided pro forma results of operations for Menber’s or Sigmar as these results were not material to the company. The pro forma amounts presented are not necessarily indicative of either the actual consolidated results had the PolySwitch acquisition occurred as of December 28, 2014 or of future consolidated operating results . For the Three Months Ended For the Six Months Ended (in thousands, except per share amounts) July 2 , 201 6 June 27 , 201 5 July 2 , 201 6 June 27 , 201 5 Net sales $ Income before income taxes Net income Net income per share — basic Net income per share — diluted Pro forma results presented above primarily reflect: (1) incremental depreciation relating to fair value adjustments to property, plant and equipment; (2) amortization adjustments relating to fair value estimates of intangible assets; (3) incremental interest expense on assumed indebtedness; and (4) additional cost of goods sold relating to the capitalization of gross profit which will be recognized during the company’s quarter ended July 2, 2016 as part of purchase accounting recognized for purposes of the pro forma as if it was recognized during the company’s first quarter of 2015. Pro forma adjustments described above have been tax affected using the company's effective rate during the respective periods. 9 The historical PolySwitch results for the three and six months ended July 2, 2016 and June 27, 2015 do not include a provision for income taxes. Income tax expense for the historical PolySwitch business was only provided at the end of the business’s fiscal year ended September 25, 2015. 5 . Inventories The components of inventories at July 2, 2016 and January 2, 2016 are as follows (in thousands): July 2, 2016 January 2, 2016 Raw material $ $ Work in process Finished goods Total inventories $ $ 6 . Investments The company’s investments represent shares of Polytronics Technology Corporation Ltd. (“Polytronics”), a Taiwanese company , and shares of Monolith Semiconductor, Inc. (“Monolith”), a Texas-based start-up company. Polytronics The Polytronics investment was acquired as part of the Littelfuse GmbH acquisition. The fair value of the Polytronics investment was €9.4 million (approximately $10.4 million) at July 2, 2016 and €10.7 million (approximately $11.7 million) at January 2, 2016. Included in 2016 other comprehensive income is an unrealized loss of $1.5 million, due to the decrease in fair market value of the Polytronics investment. The remaining change in in the recorded value was due to the impact of changes in exchange rates. Monolith In December, 2015, the company invested $3.5 million in the preferred stock of Monolith, a U.S. start-up company developing silicon carbide technology, which represents approximately 12% of the common stock of Monolith on an as-converted basis. The company accounts for its investment in Monolith under the cost method. The value of the Monolith investment was $3.5 million at July 2, 2016 and January 2, 2016. 7 . Debt The carrying amounts of debt at July 2, 2016 and January 2, 2016 are as follows (in thousands): July 2, 2016 January 2, 2016 Revolving credit facility $ $ Term loan Entrusted loan Unamortized debt issuance costs ) ) Total debt Less: Current maturities Total long-term debt $ $ Revolving Credit F acility / Term Loan On March 4, 2016, the company entered into a new credit agreement with Bank of America, as agent, for up to $700.0 million which consists of an unsecured revolving credit facility of $575.0 million and an unsecured term loan credit facility of up to $125.0 million. The new credit agreement is for a five year period. The new credit agreement replaced the company’s previous credit agreement dated May 31, 2013, which was terminated on March 4, 2016. As of July 2, 2016, the company had had $0.1 million outstanding in letters of credit and had available $337.4 million of borrowing capacity under the revolving credit facility at an interest rate of LIBOR plus 1.5% (1.97% as of July 2, 2016). At July 2, 2016, the company was in compliance with all covenants under the credit agreement . 10 Entrusted Loan During 2014, the company entered into an entrusted loan arrangement (“Entrusted Loan”) of RMB 110.0 million (approximately $17.9 million) between two of its China legal entities, Littelfuse Semiconductor (Wuxi) Company (the “lender”) and Suzhou Littelfuse OVS Ltd. (the “borrower”), utilizing Bank of America, N.A., Shanghai Branch as agent. Direct borrowing and lending between two commonly owned commercial entities was strictly forbidden at the time under China’s regulations requiring the use of a third party agent to enable loans between Chinese legal entities. As a result, the Entrusted Loan is reflected as both a long-term asset and long-term debt on the company’s Consolidated Balance Sheets and is reflected in the investing and financing activities in its Consolidated Statements of Cash Flows. Interest expense and interest income will be recorded between the lender and borrower with no net impact on the company’s Consolidated Statements of Income since the amounts will be offsetting. The loan interest rate per annum is 5.25%. The Entrusted Loan is used to finance the operation and working capital needs of the borrower and matures in November 2019. The balance of the Entrusted Loan was RMB 61.5 million (approximately $9.3 million) at July 2, 2016. Debt Issuance Costs The company incurred debt issuance costs of $1.7 million in relation to the new credit agreement which along with the remaining balance of debt issuance costs of the previous credit facility, are being amortized over the life of the new credit agreement. This new credit agreement was determined to be a modification under ASC 470-50 of the previous credit agreement . In April 2015, the FASB issued ASU No. 2015-03, Interest - Imputation of Interest (Subtopic 835-30): Simplifying the Presentation of Debt Issuance Costs. The amendments in this ASU require that debt issuance costs related to a recognized debt liability be presented in the balance sheet as a direct deduction from the carrying amount of that debt liability, consistent with debt discounts. The company adopted this guidance in the current quarter, on a retrospective basis, and has reclassified the unamortized debt issuance costs into long-term debt as shown in the table above. 8 . Fair Value of Assets and Liabilities In determining fair value, the company uses various valuation approaches within the fair value measurement framework. Fair value measurements are determined based on the assumptions that market participants would use in pricing an asset or liability. Applicable accounting literature establishes a hierarchy for inputs used in measuring fair value that maximizes the use of observable inputs and minimizes the use of unobservable inputs by requiring that the most observable inputs be used when available. Applicable accounting literature defines levels within the hierarchy based on the reliability of inputs as follows: Level 1—Valuations based on unadjusted quoted prices for identical assets or liabilities in active markets; Level 2—Valuations based on quoted prices for similar assets or liabilities or identical assets or liabilities in less active markets, such as dealer or broker markets; and Level 3—Valuations derived from valuation techniques in which one or more significant inputs or significant value drivers are unobservable, such as pricing models, discounted cash flow models and similar techniques not based on market, exchange, dealer or broker-traded transactions. Following is a description of the valuation methodologies used for instruments measured at fair value and their classification in the valuation hierarchy. 11 Investments The company holds an investment in the equity securities of Polytronics as described in Note 6. Equity securities listed on a national market or exchange, such as Polytronics, are valued at the last sales price. Such securities are classified within Level 1 of the valuation hierarchy. The company also holds an investment in Monolith as described in Note 6 for which the value of the $3.5 million represents the cost of the investment. There were no changes during the quarter ended July 2, 2016 to the company’s valuation techniques used to measure asset and liability fair values on a recurring basis. As of July 2, 2016 and January 2, 2016 the company held no non-financial assets or liabilities that are required to be measured at fair value on a recurring basis. The following table presents assets measured at fair value by classification within the fair value hierarchy as of July 2, 2016 (in thousands): Fair Value Measurements Using Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Investment in Polytronics $ $ — $ — $ Total $ $ — $ — $ The following table presents assets measured at fair value by classification within the fair value hierarchy as of January 2, 2016 (in thousands): Fair Value Measurements Using Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable
